Citation Nr: 1338637	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Whether new and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include schizophrenia, has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A June 2005 rating decision denied the Veteran service connection for a neuropsychiatric disorder.  The Veteran did not appeal and that decision became final.  In August 2007, the Veteran filed a claim for service connection for a "schizoaffective disorder." Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  A claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue on appeal has been recharacterized as reflected on the first page of this decision.

Also, in September 2011, the Veteran filed a claim to establish service connection for PTSD.  In a December 2012 rating decision, the RO noted this claim, but deferred adjudication "because this issue is on appeal."  It appears from this statement that the RO determined that the Veteran's PTSD claim should be merged with the claim presently before the Board.  Although the Board acknowledges the Court's holding in Clemons, VA's laws and regulations concerning claims to establish service connection for PTSD are wholly separate and distinct from those pertaining to service connection claims for other acquired psychiatric disabilities.  As such, the Board considers the Veteran's PTSD claim to be a separate claim for benefits which has not been adjudicated in the first instance by the RO, and thus, to prevent any prejudice to the Veteran, the claim must be REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate actions.  Godfrey v. Brown, 7 Vet. App. 398  (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In light of this determination, the Veteran's claim on appeal has been recharacterized as stated on the title page.

In June 2010, the Veteran requested a Video Board hearing.  The hearing was scheduled for November 13, 2012; however, the Veteran failed to report.  

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in June 2005, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.

2.  Evidence added to the record since the final June 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d) (2013); 38 C.F.R. §§  20.200, 20.201, 20.202, and 20.302(a) (2012).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).
In June 2005, the RO denied the claim of service connection for a psychiatric disorder.  The Veteran was notified of the adverse determination in July 2005.  He did not appeal the decision and it became final.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for a psychiatric disorder was originally denied in a June 2005 rating decision in which the RO found that the Veteran's neuropsychiatric disorder was not shown to have incurred in service, not shown to be manifested to a compensable degree within one year of discharge and not shown to be due to any incident or event in service.  Service connection for a personality disorder was also denied in the June 2005 decision because it was not considered to be a constitutional or developmental abnormality for which service connection is warranted.  At the time of the June 2005 rating decision, the RO considered the Veteran's service treatment records from January 1989 to March 1998, private treatment records from October 2002 to October 2004, VA treatment records from January 2004 to June 2005, and a VA examination report dated June 2005.

In July 2005, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a psychiatric disorder was received until August 2007, when VA received his application to reopen such claim.  Therefore, the June 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 (2013); 38 C.F.R. §§ 20.302, 20.1103 (2012).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a psychiatric disorder was received prior to the expiration of the appeal period stemming from the June 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Since the June 2005 rating decision, additional evidence relating to the claim of an acquired psychiatric disorder has been received.  This evidence consists of a 2008 VA examination for mental disorders, VA treatment records, and the Veteran's statements.  In particular, new evidence submitted by the Veteran in a June 2010 Form 9 (Veteran's Supplemental Claim for Compensation), states:
"My condition [sic] manifested during service.  It is noted [that] I have been diagnos[ed] with this condition, [and] I don't understand how medical evidence fails to show that the disability is not compensable regardless if I was diagnosis within one year after discharge."

The Board concludes that the Veteran's statements received since the prior final denial is new evidence in that it was not previously of record.  It is material because, when reading his statements as a whole, the Veteran is asserting that he experienced psychiatric symptoms during service or within one year after discharge.  Because the rating decision denied the Veteran's claim for not showing manifestation of a psychiatric disorder in service or to a compensable degree within one year of discharge, the Veteran's statements are material for the purpose of reopening the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a psychiatric disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a psychiatric disorder is granted.


REMAND

As noted above, the Veteran contends that his psychiatric disorder first began in service.  Although he was afforded a VA examination for mental disorders in January 2008, the VA examiner did not address the Veteran's contention that his psychiatric disorder began in service, whether it manifested to a compensable degree within one year of service, or whether his psychiatric disorder is related to his military service.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to adjudicate his service connection claim.  

Furthermore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his acquired psychiatric disorder since service and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Chicago, Illinois VAMC dated from March 7, 2008 to present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorder since service and to submit any treatment records or statements addressing the etiology thereof.  After securing any necessary authorization from him, obtain all identified psychiatric treatment records, to include those from the Chicago, Illinois VAMC dated from March 7, 2008 to present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran. 

The examiner should identify all diagnosed psychiatric disorders.

The examiner should offer an opinion with respect to each psychiatric disorder found as to whether it is at least as likely as not (50/50 probability) that such diagnosed psychiatric disorder had its onset in service or within one year of discharge, or is related to/due to service.  The examiner should specifically state whether any reported in service symptom(s) represented the initial onset of a psychiatric disorder.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should address the Veteran's statements as it pertains to the onset of psychiatric symptoms.

3.  After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


